                     UNITED STATES DISTRICT COURT
                                                                      MAR 14 2019
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND

 ROLAND JEVON HOPKINS,                     )
                                           )
       Petitioner,                         )        Civil No. 0:19-027-HRW
                                           )
 V.                                        )
                                           )
 FCI ASHLAND WARDEN,                       )     MEMORANDUM OPINION
                                           )         AND ORDER
       Respondent.                         )

                                *** *** *** ***
      Roland J evon Hopkins is an inmate at the Federal Correctional Institution in

Ashland, Kentucky. Proceeding without a lawyer, Hopkins filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. Nos. 1, 1-1]. This matter is

now pending before this Court on initial screening pursuant to 28 U.S.C. § 2243.

See Alexander v. Northern Bureau ofPrisons, 419 F. App'x 544,545 (6th Cir. 2011).

For the reasons set forth below, the Court will deny Hopkins's petition.

      In 2007, Hopkins pled guilty to conspiracy to distribute 50 grams or more of

a mixture and substance containing a detectable amount of cocaine base, in violation

of21 U.S.C. §§ 846 and 841. See United States v. Roland Hopkins, No. l:06-cr-439

at D. E. Nos. 35, 47 (M.D.N.C. 2007). According to Hopkins [D. E. No. 1-1 at 1],

the trial court determined that he was a career offender pursuant to section 4B 1.1 of

the United States Sentencing Guidelines (U.S.S.G.) because he had at least two prior
                                          1
felony convictions for either a crime of violence or controlled substance offense. As

a result, Hopkins's sentence was enhanced, and the trial court sentenced him to 3 85

months in prison, though it later reduced that sentence to 270 months. See Hopkins,

No. 1:06-cr-439 at D. E. Nos. 47, 176. Hopkins subsequently tried to vacate his

sentence pursuant to 28 U.S.C. § 2255, but his efforts were unsuccessful.

      Hopkins has now filed a § 2241 petition with this Court, and it is clear that he

is attempting to challenge the validity of his sentence in his underlying criminal case.

Indeed, Hopkins repeatedly argues that, in light of intervening case law, two of his

prior convictions are no longer valid predicate offenses for purposes of a sentence

enhancement under U.S.S.G. § 4Bl.1.            [D. E. No. 1 at 5; No. 1-1 at 1, 4-7].

Ultimately, Hopkins asks this Court to enter an order that says "that both predicates

used to apply the career offender enhancement under United States Sentencing

Guideline 4Bl.1 are not valid predicates" and then "remand[s] him back to the

district court to be resentenced accordingly." [D. E. No. 1 at 8].

      Hopkins's petition, however, constitutes an impermissible collateral attack on

his sentence. Although a federal prisoner may challenge the legality of his sentence

on direct appeal and through a timely§ 2255 motion, he generally may not do so in

a§ 2241 petition. See United States v. Peterman, 249 F.3d 458,461 (6th Cir. 2001)

(explaining the distinction between a § 2255 motion and a § 2241 habeas petition).

After all, a § 2241 petition is usually only a vehicle for challenges to actions taken
                                           2
by prison officials that affect the way the prisoner's sentence is being carried out,

such as computing sentence credits or determining parole eligibility. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, Hopkins cannot use a

§ 2241 petition as a way of challenging his sentence.

      It is true that, in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the United

States Court of Appeals for the Sixth Circuit indicated for the first time that a

prisoner may challenge his sentence in a § 2241 petition. However, in doing so, the

court expressly limited its decision to the following, narrow circumstances:

      ( 1) prisoners who were sentenced under the mandatory guidelines
      regime pre-United States v. Booker, 543 U.S. 220 ... (2005), (2) who
      were foreclosed from filing a successive petition under § 2255, and
      (3) when a subsequent, retroactive change in statutory interpretation by
      the Supreme Court reveals that a previous conviction is not a predicate
      offense for a career-offender enhancement.

Id. at 599-600.

      Those circumstances do not apply in this case. That is because the trial court

sentenced Hopkins in 2007, well after the Supreme Court's decision in Booker made

the sentencing guidelines advisory rather than mandatory.       On this basis alone,

Hopkins's claim does not fall within Hill's limited exception for bringing a§ 2241

petition to challenge his federal sentence. See Loza-Gracia v. Streeval, No. 18-5923

(6th Cir. March 12, 2019) ("Loza-Gracia cannot proceed under Hill because he was

sentenced in 2011, long after the Supreme Court's January 2005 Booker decision


                                          3
made the guidelines advisory rather than mandatory."); Contreras v. Ormond, No.

18-5020 (6th Cir. Sept. 10, 2018) ("[The petitioner's] case does not fall within the

narrow exception recognized by Hill because he was sentenced post Booker in 2009,

under the advisory sentencing guidelines."); Arroyo v. Ormond, No. 17-5837 (6th

Cir. April 6, 2018) (holding that since the petitioner was sentenced after Booker, his

"claim does not fall within Hill's limited exception for bringing a § 2241 habeas

petition to challenge a federal sentence"). Thus, Hopkins's attack on the § 4B1.1

enhancement is unavailing. Finally, to the extent that Hopkins's sentence was also

enhanced pursuant to another provision in the law, Hopkins puts forth no arguments

regarding such matters. In short, Hopkins's § 2241 petition is simply unavailing.

      Accordingly, it is ORDERED as follows:

      1. Hopkins's petition for a writ ofhabeas corpus pursuant to 28 U.S.C. § 2241

          [D. E. No. 1] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This /~March, 2019.




                                          4
